DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
As to Claim 1:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a coil comprising two consecutive complete turns of a spiral like pattern provided by a track of conductive material carried on the substrate, 
wherein the coil provides two loops, 
wherein the two loops comprise a first loop provided by one of the consecutive complete turns of the spiral like pattern and a second loop provided by the other one of the consecutive complete turns, 
wherein the second loop is inside the first loop; and 
wherein at least one of the first loop and the second loop comprises at least one segment that includes at least one gap in the track that is a discontinuity in the track in which there is no conductive material or a meander, the gap in the track or the meander reduces spatial variations in the H-field in an area circumscribed by the first loop.
As to Claim 53:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a first loop of conductive material carried on the substrate wherein the first loop comprises a plurality of gaps arranged at a plurality of gap positions in the conductive material of the first loop, a second loop of conductive material on the substrate and inside the first loop, and a plurality of bridges of conductive material linking the first loop to the second loop, 
wherein the bridges are arranged at a plurality of bridge positions on the substrate; 
wherein the gap positions and bridge positions provide a substantially homogeneous H-field in the area surrounded by the second loop.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose telephone number is (303) 297-4243.  The examiner can normally be reached on Mon - Fri 8:30 - 5 ET Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DM/             Examiner, Art Unit 2849
/LINCOLN D DONOVAN/             Supervisory Patent Examiner, Art Unit 2842